     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 1 of 9


 1     STEVEN L. MAYER (No. 62030)                 BETH H. PARKER (No. 104773)
       SHARON D. MAYO (No. 150469)                 PARKER LAW & MEDIATION
 2     JEREMY T. KAMRAS (No. 237377)               553 Douglass Street
       ARNOLD & PORTER KAYE SCHOLER LLP            San Francisco, CA 94114
 3     Three Embarcadero Center, 10th Floor        Telephone:    (415) 531-1791
       San Francisco, California 94111-4024        Email: bparker@pppsgv.org
 4     Telephone:    (415) 471-3100
       Facsimile:    (415) 471-3400                HELENE T. KRASNOFF
 5     Email: steven.mayer@arnoldporter.com        (admitted pro hac vice)
                sharon.mayo@arnoldporter.com       PLANNED PARENTHOOD FEDERATION
 6              jeremy.kamras@arnoldporter.com     OF AMERICA
                                                   1110 Vermont Avenue, NW, Suite 300
 7     DIANA STERK (admitted pro hac vice)         Washington, DC 20005-6300
       ARNOLD & PORTER KAYE SCHOLER LLP            Telephone:     (202) 973-4800
 8     250 West 55th Street                        Email: helene.krasnoff@ppfa.org
       New York, NY 10019-9710
 9     Telephone:    (212) 836-8000                AMY L. BOMSE (No. 218669)
       Email: diana.sterk@arnoldporter.com         ROGERS JOSEPH O’DONNELL
10                                                 311 California St., 10th Floor
       RHONDA R. TROTTER (No. 169241)              San Francisco, California 94104
11     OSCAR D. RAMALLO (No. 241487)               Telephone: (415) 956-2828
       ARNOLD & PORTER KAYE SCHOLER LLP            Email: ABomse@rjo.com
12     777 S. Figueroa Street, 44th Floor
       Los Angeles, California 90017
13     Telephone:     (213) 243-4000
       Email: rhonda.trotter@arnoldporter.com
14              oscar.ramallo@arnoldporter.com

15     Attorneys for Plaintiffs

16
                                    UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18
19    PLANNED PARENTHOOD FEDERATION                Case No. 3:16-cv-00236-WHO
      OF AMERICA, INC., et al.,
20                                                 DECLARATION OF DIANA K. STERK
                                                   IN SUPPORT OF PLAINTIFFS’ MOTION
21                           Plaintiff,            FOR ATTORNEYS’ FEES AND NON-
                                                   STATUTORY COSTS
22           vs.
                                                   Date:    November 18, 2020
23    CENTER FOR MEDICAL PROGRESS, et              Time:    2:00 p.m.
      al.,                                         Place:   Courtroom 2, 17th Floor
24                                                 Judge:   Hon. William H. Orrick
                             Defendants.
25
26
27
28                                                                                    Page 1
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 2 of 9


 1                   I, DIANA STERK, declare:

 2                   1.      I am a senior associate at the firm of Arnold & Porter Kaye Scholer LLP

 3    (A&P), and one of the counsel of record for Plaintiffs in the above-entitled action. I joined A&P,

 4    or its predecessor firm Kaye Scholer LLP, in 2011 and have been an active member of the New

 5    York State Bar since 2012.

 6                   2.      I have personal knowledge of the facts stated in this declaration and, if

 7    called as a witness, I could and would testify competently to them.

 8                   3.      I obtained a bachelor of science in Civil Engineering from the

 9    Massachusetts Institute of Technology. I attended law school at Northwestern University School

10    of Law, where I was on the executive board of the Journal of Technology and Intellectual

11    Property, and graduated cum laude in 2011. While in law school, I was a summer associate at

12    Kaye Scholer LLP.

13                   4.      My practice focuses on life sciences, particularly within the complex

14    commercial litigation and products liability realms. I have worked on numerous lawsuits

15    involving life sciences and the pharmaceutical industry, as well as cases alleging fraud and breach

16    of contract.

17                   5.      My civil rights experience includes representing Clemente Aguirre in a

18    new trial after the Florida Supreme Court vacated his convictions and death sentence (and before

19    the prosecution dismissed the charges during jury selection), representing individuals filing for

20    asylum in the United States, and successfully obtaining an honorable discharge and veterans’

21    benefits for a Vietnam War veteran suffering from PTSD.

22                   6.      My standard hourly rate in 2018 was 780; in 2019, 855; and in 2020, 910.

23                   7.      A&P maintains an electronic system for recording and managing time

24    entries for individual matters. I record my time accurately and on a timely basis, providing a

25    description of the work performed. The time included in this declaration is based on A&P’s

26    records of the time I entered contemporaneously.

27                   8.      I became involved in the Planned Parenthood case in early 2018 but

28                                                                                                   Page 2
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 3 of 9


 1    became heavily involved in mid-2018, when document discovery was ongoing, prior to the Ninth

 2    Circuit’s decision on Defendants’ anti-SLAPP appeal.

 3                                          Phase III: Discovery

 4                   9.     Written Discovery: Starting from mid-2018, I was intimately involved in

 5    all aspects of the written discover phase, including drafting responses to Defendants’ vast

 6    numbers of discovery requests, drafting numerous discovery motions and oppositions to

 7    Defendants’ motions and appeals, and conducting extensive meet and confer with Defendants on

 8    discovery disagreements. As the most senior associate on the case, part of my role was

 9    coordinating more junior associates and the different work streams related to discovery.

10                  10.     I drafted many of Plaintiffs’ discovery responses, which involved in-depth

11    review of the factual record, and coordination and discussions with in-house counsel or other

12    employees of Plaintiffs. Responding to this discovery was extremely time-consuming because

13    we had ten separate clients, and thus, ten separate sets of responses and people with whom to

14    coordinate.

15                  11.     I was one of the lead attorneys on most discovery motions filed after June

16    2018. For example, I was one of the lead attorneys, with Amy Bomse, on Plaintiffs’ motions to

17    compel related to Defendants’ claims of irrelevance and reporters privilege as to documents

18    related to the Human Capital Project. This work included extensive meet and confers,

19    researching and briefing the parameters of the various First Amendment protections and

20    explaining why they did not defeat our discovery demands. I also was a lead attorney with

21    respect to Plaintiffs’ objections to Defendants’ improper and duplicative discovery requests, such

22    as interrogatories and document requests concerning “profit” from fetal tissue and Plaintiffs’

23    abortion practices. As part of that process, I was involved in meeting and conferring regarding

24    those objections, and briefing Plaintiffs’ oppositions to Defendants’ motions to compel and

25    subsequent challenges to the magistrate’s orders denying these motions.

26                  12.     I worked with Jeremy Kamras and counsel for third parties subpoenaed by

27    Defendants, assisting them in understanding the procedural and substantive issues and reviewing

28                                                                                                  Page 3
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 4 of 9


 1    documents third parties produced, including working with Planned Parenthood of the Pacific

 2    Southwest (“PPPSW”) through its bank regarding Defendants’ subpoena for financial records,

 3    and drafting and arguing the motions related to this subpoena. I also obtained information

 4    regarding and drafted responses to certain of Defendants’ discovery requests.

 5                13.        In addition to drafting motions, I also prepared or assisted in preparing

 6    others to argue discovery motions to Judge Ryu and Judge Orrick.

 7                14.        Depositions: At the end of 2018, and beginning in earnest in 2019,

 8    depositions began. I was heavily involved in this stage of the litigation. I spent hundreds of

 9    hours preparing deposition outlines, preparing witnesses for deposition, taking and defending

10    depositions, meeting and conferring regarding numerous deposition-related issues, drafting and

11    opposing motions to compel and motions to quash or for protective order, and drafting, objecting

12    to, and supervising the service of deposition notices and witness subpoenas.

13                15.        Before depositions began, I drafted a master deposition outline that served

14    as a base for deposing all of the defense witnesses. Drafting this outline required extensive

15    review of documents and videos, and analysis of the issues that we would need or want to prove

16    at trial.

17                16.        I personally deposed Defendants Adrian Lopez and Albin Rhomberg, as

18    well as fact witness James Holman. I drafted or assisted in drafting the majority of deposition

19    outlines for individual Defendants and defense fact witnesses, and analyzed documents relevant

20    to those witnesses for potential use in depositions. I took the lead on drafting the deposition

21    outline for David Daleiden, which required review and analysis of hundreds of documents, as

22    well as hours of video clips.

23                17.        I also personally prepared and defended the following fact witness

24    depositions: Tram Nguyen (PPGC), Krista Noah (PPFA), Jeffrey Palmer (PPGC’s Rule 30(b)(6)

25    witness), and Dorothy Furgerson (PPMM). I attended the preparation sessions for a few other

26    witnesses. On the eve of trial, I also prepared for and took the deposition of third party Linda

27    Tracy.

28                                                                                                      Page 4
          DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                 FEES AND NON-STATUTORY COSTS
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 5 of 9


 1                18.        I participated in numerous meet and confers and drafting of joint letters

 2    and motions arising from deposition issues. I also supervised deposition scheduling and other

 3    deposition logistics for all witnesses.

 4                19.        In the case of witnesses I was defending, it is my typical practice to

 5    prepare by reviewing relevant documents, and written discovery, in addition to drafting an

 6    outline. I then would typically spend the better part of a day, if not an entire day, preparing the

 7    witness. Many of the witnesses required at least this much preparation, given the wide range of

 8    topics for which some witnesses were designated or the number and length of recordings that

 9    were potentially relevant to the witness’s testimony. In almost all cases, the depositions took

10    seven hours on the record, which often equated to ten-hour days or longer. Taking depositions

11    required even more time, first to review potentially relevant documents, review relevant videos,

12    develop an outline, and then to take the deposition.

13                20.        Despite denial of Defendants’ motions for written discovery on fetal tissue

14    programs and other asserted illegal conduct by the Plaintiffs, Defendants attempted to discover

15    the same information through depositions. I, along with other team members, researched and

16    drafted Plaintiffs’ motion for protective order, which Judge Ryu granted. I also drafted, or

17    assisted in drafting, several other motions related to issues that arose during depositions.

18                21.        Expert Discovery: I prepared outlines for and took the depositions of

19    Defendant experts Brian Prendergast and James Wood. I was also involved in drafting outlines

20    for other expert witnesses, and general expert strategy.

21                22.        Over about a year and a half, I spent approximately 1150 hours on these

22    three stages of discovery. A majority of that time was spent preparing for and attending

23    depositions of fact and expert witnesses.

24                               Phase V: Motions for Summary Judgment

25                23.        I was also involved in the summary judgment stage. I was responsible for

26    drafting sections of Plaintiffs’ motion for summary judgment and reply memorandum, as well as

27    Plaintiffs’ oppositions to Defendants’ motions for summary judgment. These were massive

28                                                                                                    Page 5
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 6 of 9


 1    undertakings, done in a fairly compressed time schedule. The Defendants’ motion for summary

 2    judgment attacked every one of Plaintiffs’ fifteen causes of action, seeking summary judgment on

 3    behalf of every Defendant. In addition, the individual Defendants other than Daleiden raised

 4    numerous issues unique to them as to most of Plaintiffs’ claims.

 5                    24.    We had a team meeting to allocate drafting responsibility. I took the lead

 6    on at least several sections of Plaintiffs’ motion/reply and Plaintiffs’ opposition to Defendants’

 7    motions, supervised the research of more junior associates on several other sections, and, along

 8    with Meghan Martin, worked on analyzing and reviewing certain facts relevant to the briefs filed

 9    by both Plaintiffs and Defendants. I also prepared to argue portions of the Plaintiffs’ motion to

10    the extent the Court had posed questions on the topic. I spent approximately 275 hours between

11    May 3 and July 19, 2019, drafting and editing the summary judgment memoranda that I worked

12    on and preparing for oral argument.

13                    25.    The complexity of the work we did concerning the cross-motions for

14    summary judgment is reflected in the Court’s opinion addressing the motions, which is 137 pages

15    in length, and resolved several critical issues on Plaintiffs’ favor.

16                                            Phase VI: Pre-Trial

17                    26.    Prior to trial, I spent considerable amounts of time analyzing Plaintiffs’

18    strategy and drafting an order of proof to use as the basis for trial strategy. I participated in

19    multiple strategy meetings regarding the upcoming trial; assisted in and observed the mock trial;

20    attended pretrial conferences; and began drafting examination outlines for trial.

21                    27.    I took the lead on drafting many pre-trial filings, including deposition

22    designations, portions of Daubert motions, and several motions in limine. I also spent time

23    researching and drafting other motions. In addition, I attended and prepared to argue certain

24    issues at the pre-trial hearings on these motions.

25                    28.    Along with Meghan Martin, I was heavily involved in determining

26    documents for the exhibit list and locating video clips to add to the exhibit list and to potentially

27    use at trial.

28                                                                                                        Page 6
          DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                 FEES AND NON-STATUTORY COSTS
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 7 of 9


 1                29.        During this phase, I also conducted a review of most deposition testimony

 2    to determine which witness depositions we might want to use at trial, and drafted designations

 3    from relevant witnesses.

 4                30.        I spent approximately 450 hours in the pre-trial phase.

 5                                             Phase VII: Trial

 6                31.        I was involved in every aspect of trial. As a core member of the trial team,

 7    I attended trial every day that it was in session over the six week period, except one. I prepared

 8    witnesses for testifying, drafted cross and direct examination outlines for many fact and expert

 9    witnesses, assembled evidence, researched legal issues that emerged, drafted motions during trial,

10    drafted and objected to deposition designations that had not been completed prior to trial, and

11    participated in strategy sessions.

12                32.        I attended and participated in jury selection, both at the Court and in

13    strategy sessions between court days.

14                33.        I conducted the trial direct examinations of six witnesses, and was

15    responsible for organizing and presenting deposition designation videos and exhibits to the Court.

16    I also sat second chair for a number of other cross and direct examinations during trial, including

17    for Defendants Daleiden, Rhomberg and Lopez. I had a lead role in, and spent significant time

18    drafting the trial examination outline for David Daleiden, who was the key witness for

19    Defendants, and whose testimony spanned four days.

20                34.        I drafted letters filed with the court on various evidentiary issues and

21    prepared pocket briefs for possible use. In connection with deposition designations, I was in

22    frequent communication with Defendants during trial regarding objections and amendments. I

23    drafted and argued motions related to Defendants’ over-designation of testimony that included

24    issues that had already been excluded on motions in limine. I also helped edit and revise jury

25    instructions and the verdict form filed with the Court.

26                35.        I, along with Sharon Mayo, drafted adverse inferences for and motions

27    regarding several witnesses who had invoked the Fifth Amendment during their depositions,

28                                                                                                      Page 7
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 8 of 9


 1    including Troy Newman, Brianna Baxter and Anna Bettisworth Davin.

 2                36.        I also worked on strategizing and drafting slides for the opening and

 3    closing arguments. I have worked extensively with PowerPoint in my career, so became the lead

 4    on putting the slides together for this case in conjunction with the team.

 5                37.        I spent approximately 570 hours in the trial phase. These were extremely

 6    long work days, that often entailed arriving at the courthouse before 7:30am, and then preparing

 7    witnesses, working on outlines, drafting motions or oppositions, and preparing exhibits or

 8    anything else we may need the next day for trial until late into the evening (and sometimes early

 9    morning) each day.

10                                     Phases IX: Attorney Fee Motion

11                38.        I drafted this declaration for Plaintiffs’ motion for attorneys’ fees. I also

12    coordinated the collection of billed time for all attorneys, and created charts of fees for each

13    Arnold & Porter attorney by phase that were reviewed by each timekeeper, and have been used in

14    the declarations submitted in support of Plaintiffs’ motion. I spent approximately 15 hours on

15    these tasks through today.

16
             I declare under penalty of perjury under the laws of the United States of America that the
17
      foregoing is true and correct. Executed this 18th day of September, 2020, in New York, NY.
18
19
                                                     By:___/s/ Diana K. Sterk___________________
20                                                         DIANA K. STERK
21
22
23
24
25
26
27
28                                                                                                       Page 8
         DECLARATION OF DIANA K. STERK IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’
                                FEES AND NON-STATUTORY COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-11 Filed 09/18/20 Page 9 of 9


 1                                        ECF ATTESTATION
 2           In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3    this document has been obtained from the signatory.
 4
 5    Dated: September 18, 2020                      /s/ Steven L. Mayer_
                                                        Steven L. Mayer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
